DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/30/2021.
Claims 1-62 are pending. 

Response to Arguments
Applicant’s arguments filed on 12/30/2021 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 21, 23, 28-31, 48, 50-51, and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651).
	Consider claims 1, 57, 59, and 61, Pan discloses a method of wireless communication by a user equipment (UE) (see the method of figure 6 (reproduced below for convenience)), an apparatus for wireless communication, comprising a memory; and at least one processor coupled to the memory (see figure 11 and paragraph 178, wherein disclosed is said apparatus), an apparatus for wireless communication, comprising means for transmitting and means for receiving (see figure 11, wherein disclosed is said apparatus with a receiving module and a transmitting module), and a non-transitory computer-readable medium storing computer executable code (see paragraphs 178-180, wherein disclosed is said CRM), comprising code to: 
 	transmit a capability of a first device to transmit data in a first message of a random access procedure to a second device (see paragraph 91: the UE reports capability information of the UE to the base station); 
 	receiving pre-configured uplink (UL) resources from the second device (see step 604 in figure 6: the base station allocates uplink transmission resources for the UE); and 
 	transmit data in the first message of the random access procedure using the pre- configured UL resources to the second device (see step 605 in figure 6: the UE transmits data using the allocated uplink transmission resources).

    PNG
    media_image1.png
    667
    434
    media_image1.png
    Greyscale

 	Pan does not specifically disclose receiving the uplink resources in a radio resource control (RRC) configured unicast message. 
 	Cao teaches receiving the uplink resources in a radio resource control (RRC) configured unicast message (see paragraph 169: unicast RRC signaling, and then see paragraph 63: the BS sends a UL resource assignment to the UE through RRC signaling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Cao. The motivation to combine these references is to provide a method for grant-free resource configuration signaling with non-fixed transmission resources (see paragraph 2 of Cao).

	Consider claims 3 and 29, Pan discloses that the pre-configured UL resources comprise contention-based UL resources, wherein the UE shares the contention-based UL resources with one or more other UEs (see paragraph 60). 

	Consider claims 4 and 30, Pan discloses that the pre-configured UL resources comprise contention-free UL resources that are dedicated to the UE (see paragraph 60).	

	Consider claims 5 and 31, Pan discloses that the pre-configured UL resources from the base station further comprises receiving the pre-configured UL resources in a system information block (SIB) (see paragraphs 82 and 91, wherein the base station signals the configuration information...in a system broadcast).

	Consider claims 21 and 48, Pan discloses that the pre-configured UL resources comprise a first set of pre-configured UL resources for a first transmission of data (see figure 6) and a second set of pre-configured UL resources for a potential retransmission of the data (see paragraph 59). 

	Consider claims 23 and 51, Pan teaches that the pre-configured UL resources comprise UL resources pre-configured for transmitting the data in a connected mode when the UE is triggered by the base station (see figure 6). 

 	Consider claims 28, 58, 60, and 62, Pan discloses a method of wireless communication by a base station (see the method of figure 6 (reproduced below for convenience)), an apparatus for wireless communication, comprising a memory; and at least one processor coupled to the memory (see figure 12 and paragraph 178, wherein disclosed is said apparatus), an apparatus for wireless communication, comprising means for receiving, means for allocating, and means for receiving (see figure 12, wherein disclosed is said apparatus with a receiving module, a configuring module, and a responding module), and a non-transitory computer-readable medium storing computer executable code (see paragraphs 178-180, wherein disclosed is said CRM), comprising code to: 
 	receiving a capability of one or more user equipment (UEs) indicating that respective UEs are capable of transmitting data in a first message of a random access (see paragraph 91: the UE reports capability information of the UE to the base station); 
 	allocating pre-configured uplink (UL) resources for the one or more UEs and  transmitting the pre-configured UL resources to the one or more UEs (see step 604 in figure 6: the base station allocates uplink transmission resources for the UE); and
 	receiving data in a first message of a random access procedure on the pre- configured UL resources from the one or more UEs (see step 605 in figure 6: the UE transmits data using the allocated uplink transmission resources).
	Pan does not specifically disclose receiving the uplink resources in a radio resource control (RRC) configured unicast message. 
 	Cao teaches receiving the uplink resources in a radio resource control (RRC) configured unicast message (see paragraph 169: unicast RRC signaling, and then see paragraph 63: the BS sends a UL resource assignment to the UE through RRC signaling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Cao. The motivation to combine these references is to provide a method for grant-free resource configuration signaling with non-fixed transmission resources (see paragraph 2 of Cao).

	Consider claim 50, Pan discloses detecting a failure of receiving the data on the pre-configured UL resources from one of the UEs, wherein the method further (see paragraph 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Zhang (USPAN 2014/0233538).
Consider claims 2 and 56, Pan does not specifically disclose using a last, valid timing advance from a previous random access procedure to transmit the first random access procedure message comprising the data using the pre-configured UL resources.
Zhang teaches using a last, valid timing advance from a previous random access procedure to transmit the first random access procedure message comprising the data using the pre-configured UL resources (see paragraph 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Zhang. The motivation to combine these references is to provide a method of lowering signaling overhead (see paragraphs 2 and 37 of Zhang).

Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Suzuki (USPAN 2013/0044706).
Consider claims 6 and 32, Pan does not specifically disclose that the pre-configured UL resources are configured based on a cell identification (ID) associated with the base station.
Suzuki teaches that the pre-configured UL resources are configured based on a cell identification (ID) associated with the base station (see paragraph 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Suzuki. The motivation to combine these references is to provide a method for identifying a type of a DCI format, a base station apparatus, a mobile station apparatus, and an integrated circuit in which a common search space and a user equipment-specific search space overlap with each other (see paragraph 14 of Suzuki).

Claims 8-9, 15, 26, 34-35, 41, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Yamamoto (USPAN 2019/0020455).
Consider claims 8 and 34, Pan discloses that the UL resources comprise data resources pre-configured for transmitting the data (see above). 
Pan does not specifically disclose that the UL resources comprise DM-RS resources pre-configured for transmitted DM-RS.
(see paragraph 188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Yamamoto. The motivation to combine these references is to provide a transmission method capable of improving the transmission quality for terminals while minimizing the impact on an existing LTE system (see paragraph 21 of Yamamoto).

Consider claims 9 and 35, Pan discloses that the UL resources comprise data resources pre-configured for transmitting the data (see above). 
Pan does not specifically disclose that the DM-RS resources comprise one or more symbols at a start of a subframe.
Yamamoto teaches that the DM-RS resources comprise one or more symbols at a start of a subframe (see paragraph 188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Yamamoto. The motivation to combine these references is to provide a transmission method capable of improving the transmission quality for terminals while minimizing the impact on an existing LTE system (see paragraph 21 of Yamamoto).


Yamamoto teaches that the pre-configured UL resources comprise at least one of a number of repetitions of a subset of the pre-configured UL resources, an indication of a frequency-domain hopping pattern across repetitions or subframes in a subset of the pre-configured UL resources, a periodicity of a subset of the pre- configured UL resources, a transport block size used for transmitting data, an indication of a multiplexing scheme for transmitting data in a subset of the pre-configured UL resources, an indication of one or more DM-RS sequences configured, an allowed number of cyclic shifts of the one or more DM-RS sequences, or an indication of power control for transmitting data in a subset of the pre-configured UL resources (see paragraph 5: transport block size used for transmitting data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Yamamoto. The motivation to combine these references is to (see paragraph 21 of Yamamoto).

Consider claims 26 and 54, Pan does not specifically disclose that the DM-RS is decoded independently of the data.
Yamamoto teaches that the DM-RS is decoded independently of the data (see paragraph 188, wherein the DM-RS is decoded independently of the data by virtue of the combination of Yamamoto with Pan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Yamamoto. The motivation to combine these references is to provide a transmission method capable of improving the transmission quality for terminals while minimizing the impact on an existing LTE system (see paragraph 21 of Yamamoto).

Claims 24, 27, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Lindoff  (USPAN 2016/0380751).
Consider claims 24 and 52, Pan does not specifically disclose transmitting/receiving capability of the UE with the base station via an indication of a timing drift of the UE.
Lindoff teaches transmitting/receiving the capability of the UE with the base station via an indication of a timing drift of the UE (see paragraph 71).
(see paragraph 1 of Lindoff).

Consider claims 27 and 55, Pan does not specifically disclose transmitting/receiving the capability of the UE with the base station via information related to timing drift of the UE.
Lindoff teaches transmitting/receiving the capability of the UE with the base station via information related to timing drift of the UE (see paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Lindoff. The motivation to combine these references is to provide a method for signal detection with sparse synchronization signal rate (see paragraph 1 of Lindoff).

Claims 25 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Xiao (USPAN 2017/0245158)
Consider claims 25 and 53, Pan does not specifically disclose that the UL resources are configured based on a desired coverage extension level. 
 (see paragraphs 131 and 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Xiao. The motivation to combine these references is to provide a method of wireless network coverage enhancement (see paragraph 2 of Xiao).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (USPAN 2012/0243448) in view of Cao (USPAN 2018/0295651) and Zeng (USPAN 2016/0270053).
Consider claim 47, Pan does not specifically disclose recovering the data transmitted by the one of the UEs from data transmissions by other UEs.
Zeng teaches recovering the data transmitted by the one of the UEs from data transmissions by other UEs (see paragraph 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan and combine it with the noted teachings of Zeng. The motivation to combine these references is to provide a method for efficiently using power resources (see paragraph 2 of Zeng).

Allowable Subject Matter
Claims 7, 10-14, 16-20, 22, 33, 36-40, 42-46, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412